In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

******************** *
SHAUNA RHYNE and CODY                *
RHYNE, parents of C.R., a minor,     *
                                     *      No. 18-961V
                  Petitioners,       *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: May 5, 2022
                                     *
SECRETARY OF HEALTH                  *      Attorneys’ fees and costs.
AND HUMAN SERVICES,                  *
                                     *
                  Respondent.        *
******************** *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for petitioners;
Heather L. Pearlman, U.S. Dep’t of Justice, Washington, DC, for respondent.

                   UNPUBLISHED DECISION AWARDING
                     ATTORNEYS’ FEES AND COSTS1

       On June 17, 2021, petitioners Shauna Rhyne and Cody Rhyne moved for
final attorneys’ fees and costs. They are awarded $39,476.74.

                                    *     *      *



      1
         Because this published decision contains a reasoned explanation for the
action in this case, the undersigned is required to post it on the United States Court
of Federal Claims’ website in accordance with the E-Government Act of 2002. 44
U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This posting means the decision will be available to
anyone with access to the Internet. In accordance with Vaccine Rule 18(b), the
parties have 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If,
upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access.
       On July 3, 2018, petitioners filed for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34. The
petition alleged that the diphtheria, tetanus, and pertussis, hepatitis B, inactivated
poliovirus, influenza, pneumococcal conjugate, and rotavirus vaccines their child,
C.R., received on December 1, 2015, caused C.R. to suffer from transverse
myelitis. On November 25, 2020, the parties filed a stipulation, which the
undersigned adopted as his decision awarding compensation on the same date.
Decision, 2021 WL 880087 (Fed. Cl. Spec. Mstr. Nov. 25, 2020).

       On June 17, 2021, petitioners moved for final attorneys’ fees and
costs. Pet’rs’ Mot., filed June 17, 2021. Petitioners request attorneys’ fees of
$37,177.70 and attorneys’ costs of $3,799.04 for a total request of $40,976.74.
Pet’rs’ Mot. at 1-2. Pursuant to General Order No. 9, petitioners state that they
have not personally incurred any costs in pursuit of this litigation. On June 21,
2021, respondent filed a response to petitioners’ motion. Resp’t’s Resp., filed June
21, 2021. Respondent argues, “Neither the Vaccine Act nor Vaccine Rule 13
requires respondent to file a response to a request by a petitioner for an award of
attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case.” Id. at 2. Additionally, he recommends that the undersigned
“exercise [his] discretion” when determining a reasonable award for attorneys’ fees
and costs. Id. at 3. Petitioners did not file a reply.

                                    *      *      *

       In this case, because petitioner was awarded compensation pursuant to a
stipulation, he is entitled to a final award of reasonable attorneys’ fees and costs.
42 U.S.C. § 300aa-15(e)(1). The Vaccine Act permits an award of reasonable
attorneys’ fees and costs. §15(e). The Federal Circuit has approved the lodestar
approach to determine reasonable attorneys’ fees and costs under the Vaccine Act.
This is a two-step process. Avera v. Sec’y of Health & Hum. Servs., 515 F.3d
1343, 1348 (Fed. Cir. 2008). First, a court determines an “initial estimate . . . by
‘multiplying the number of hours reasonably expended on the litigation times a
reasonable hourly rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886,
888 (1984)). Second, the court may make an upward or downward departure from
the initial calculation of the fee award based on specific findings. Id. at 1348.
Here, because the lodestar process yields a reasonable result, no additional
adjustments are required. Instead, the analysis focuses on the elements of the
lodestar formula, a reasonable hourly rate and a reasonable number of hours.


                                           2
       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Hum. Servs., 139 Fed. Cl. 238 (2018).

   A. Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
However, when the bulk of the work is done outside the District of Columbia and
the attorneys’ rates are substantially lower, the Davis County exception applies and
petitioners’ counsel is paid according to the local rate. Id. at 1349 (citing Davis
Cty. Solid Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Env’t
Prot. Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’
work was done in Boston, Massachusetts. The local rate of Boston, Massachusetts
is substantially similar to the forum rate. Therefore, the Davis County exception
does not apply.

       The undersigned has reviewed the hourly rates requested for the work of
petitioners’ counsel at Conway, Homer, P.C. (the billing records indicate that most
of the attorney work was performed by Ms. Meredith Daniels, with supporting
work performed by Ms. Christina Ciampolilo, Ms. Lauren Faga, Mr. Patrick Kelly,
Mr. Joseph Pepper, and Mr. Ronald Homer) and finds that the hourly rates are
consistent with what these attorneys have previously been awarded for their
Vaccine Program work. See, e.g., Burgos v. Sec’y of Health & Hum. Servs., No.
16-903V, 2022 WL 1055355 (Fed. Cl. Spec. Mstr. Mar. 15, 2022); Skiles v. Sec’y
of Health & Hum. Servs., No. 18-1597V, 2020 WL 5407823 (Fed. Cl. Spec. Mstr.
Aug. 14, 2020); Heddens v. Sec’y of Health & Hum. Servs., No. 15-734V, 2019
WL 5791266 (Fed. Cl. Spec. Mstr. Oct. 24, 2019). Petitioners also requested
reasonable hourly rates for work performed by paralegals. Accordingly, the
requested hourly rates are reasonable.

   B. Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Hum. Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993). The
Secretary did not directly challenge any of the requested hours as unreasonable.

     The undersigned has reviewed the submitted billing entries and on the
whole, the request is reasonable. However, a minor amount of time was billed for

                                          3
administrative tasks such as filing documents and downloading those filed
documents. See Guerrero v. Sec’y of Health & Hum. Servs., No. 12-689V, 2015
WL 3745354, at *6 (Fed. Cl. Spec. Mstr. May 22, 2015) (citing cases), mot. for
rev. den’d in relevant part and granted in non-relevant part, 124 Fed. Cl. 153, 160
(2015), app. dismissed, No. 2016-1753 (Fed. Cir. Apr. 22, 2016).

        Additionally, a small amount must be reduced for duplicative attorneys. The
undersigned notes that it is common practice for Conway, Homer, P.C. to have
several attorneys assist over the course of a case. In some instances, such as when
preparing substantive documents like the petition, briefs, and settlement demands,
it is reasonable to have another set of eyes review that document. However, it is
not reasonable to have an attorney bill for time to review routine filings, such as
status reports and motions for enlargement of time, when those filings were
prepared (and billed for) by another attorney. This is not the first time the
undersigned or other special masters have noted this particular issue concerning
Conway, Homer P.C. billing practices. See, e.g., Manetta v. Sec’y of Health &
Hum. Servs., No. 18-172V, 2020 WL 7392813, at *2 (Fed. Cl. Spec. Mstr. Nov.
19, 2020); Lyons v. Sec’y of Health & Hum. Servs., No. 18-414V, 2020 WL
6578229 (Fed. Cl. Spec. Mstr. Oct. 2, 2020).

      To offset these issues and achieve “rough justice,” the undersigned finds a
reduction of $1,500 to be appropriate in this case.

      Accordingly, petitioner is awarded final attorneys’ fees of $35,677.70.

   C. Costs

      Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioners request a total of
$3,799.04 in attorneys’ costs. This amount is comprised of acquiring medical
records, postage, and the Court’s filing fee.

       Petitioners have provided adequate documentation supporting all of the
requested costs, and all appear reasonable in the undersigned’s experience.
Petitioners are therefore awarded the full amount of attorneys’ costs sought.




                                         4
   D. Conclusion

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, I award a total of $39,476.74 (representing
$35,677.70 in attorneys’ fees and $3,799.04 in attorneys’ costs) as a lump sum in
the form of a check jointly payable to petitioners and petitioners’ counsel, Mr.
Ronald Homer. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the court is directed to enter judgment herewith. 2

      IT IS SO ORDERED.

                                            s/Christian J. Moran
                                            Christian J. Moran
                                            Special Master




      2
        Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment
by filing a joint notice renouncing their right to seek review.
                                        5